DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (US 20150253290) in view of Yuichi (JP 08-241899 Publication JP A 10-085219 Laid open patent application).

Regarding claims 1-3, Fujii et al discloses and teaches an ultrasound probe including a vibrator element, wire element connected to the vibrational element and provided along a side surface of the vibrator, as well as a shield member outside the wire member and protecting the vibrator (0083), wherein the shield member is connected thermally to a conduction member which is also in contact with the vibrator (0005, 0008, 0067, 0079-0084).  Fujii et al additionally disclose and teach the use of multiple conduction members outside the shield member and a connection between the conduction members and whereby the conduction/connection elements are made up of copper, aluminum, carbon fiber, graphite, or graphene (0081-0083, 0086, 0087, 0090, 0096, Abs, Fig 11-12). 
Regarding amended claim 1, Fujii et al fails to disclose and teach the conduction member placement such that a first surface directly disposes on the vibrator and a second surface disposes on a wire member such that the vibrator and wire can overlap at some point. Attention is hereby directed to the teaching reference which specifically discloses such an embodiment wherein the first molding material contacts a vibrator and wire member while the wire and vibrator are configured to make contact at a point (15, 33, 11, 53, Fig 2 of ‘219). Thus the filling mold materials create a space filled with such mold material and configured to both contact (via a surface) the vibrator and wire member contained therein. It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized such an teaching as that of Yuichi with the system of Fujii in order to provide a shielded, heat-reducing ultrasonic probe configuration (Fujii et al abs, Yuichi Fig 1, 2 and corresponding disclosure).
Regarding claims 4-5, Fujii et al disclose and teach a base for the vibrational element which includes a conduction member in contact with the base member (0069-0074), and wherein contact areas between conduction elements can be varied across contact points (0096).
Regarding claims 6 and 7, Fujii et al includes a cable as a signal line to connect to the ultrasound probe away from the vibrator (Fig 5, 0098), and wherein the shield member extends to the end of the ultrasound probe on the opposite side of the vibrator, thermally connected to a covering material over a signal line in the cable (0085, 0090, 0095-0098, Fig 5-6). Finally, Fujii et al transmission and receive signal elements in the probe for form a transmission signal and receive reflected waves from the subject of interrogation (0065-0068). 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly added reference to Yuichi is cited as specifically disclosing the newly amended limitation of heat conduction member placement and configuration. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793